Citation Nr: 1723516	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, based upon substitution.  

2.  Entitlement to service connection for a left ankle disorder, based upon substitution.  

3.  Entitlement to service connection for a left shoulder disorder, based upon substitution.  

4.  Entitlement to service connection for a neck disorder, based upon substitution.  

5.  Entitlement to service connection for a right knee disorder, based upon substitution.  

6.  Entitlement to service connection for bronchial asthma, based upon substitution.  

7.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, based upon substitution.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), based upon substitution.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  He died in May 2014.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in November 2010.  In July 2014, the Board dismissed the Veteran's appeal due to his death.

In an August 2015 decision, the Board denied service connection for bilateral ankle disorders and a rating in excess of 10 percent for lumbosacral spine disability based on substitution.  At that time, the matters of service connection for left shoulder, neck, and right knee disorders and for bronchial asthma and TDIU, all based upon substitution, were remanded for further development of the evidence.  

The appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2016 Joint Motion for Remand (JMR).  The parties requested that the Court vacate that portion of the Board's August 2015 decision regarding the denial of service connection for bilateral ankle disorders and denial of an increased rating for lumbosacral spine disability, and remand the matter so that the Board could consider the Veteran's complaints of ankle pain in 1987 and complaints of possible radicular pain associated with his lumbosacral spine disorder.  The Court granted the joint motion and remanded the case to the Board.  

The issue of TDIU is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  In correspondence received in May 2017, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that the appellant wished to withdraw the appeal seeking service connection for a left shoulder disorder; there are no questions of fact or law remaining before the Board in this matter.  

2.  In correspondence received in May 2017, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that the appellant wished to withdraw the appeal seeking service connection for a neck disorder; there are no questions of fact or law remaining before the Board in this matter.  

3.  In correspondence received in May 2017, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that the appellant wished to withdraw the appeal seeking service connection for a right knee disorder; there are no questions of fact or law remaining before the Board in this matter.  

4.  In correspondence received in May 2017, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that the appellant wished to withdraw the appeal seeking service connection for bronchial asthma; there are no questions of fact or law remaining before the Board in this matter.  

5.  A right ankle disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

6.  The Veteran sustained an injury of the left ankle during service, but a chronic left ankle disorder was not manifested until many years thereafter and is not shown to have been caused by any in-service event.  

7.  Throughout this appeal, the Veteran's low back disability was shown to demonstrate arthritis with limited range of motion of forward flexion to 70 degrees, backward extension to 10 degrees, and lateral flexion and rotation to 20 degrees each.  

8.  Any peripheral neuropathy of the lower extremities is not shown to be the result of the Veteran's service-connected low back disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for a left shoulder disorder, based upon substitution.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.

2.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for a neck disorder, based upon substitution.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for a right knee disorder, based upon substitution.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of entitlement to service connection for asthma, based upon substitution.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  A right ankle disorder was neither incurred in nor aggravated by service nor may arthritis of the right ankle be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  A left ankle disorder was neither incurred in nor aggravated by service nor may arthritis of the left ankle be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

7.  The criteria for an initial rating in excess of 10 percent for lumbosacral strain were not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Regarding the issues dismissed herein, the facts are not in dispute and resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Regarding the issues decided herein, VA's duty to notify was satisfied by letters dated in January, August, and November 2007; May 2008; May 2009; June 2012; and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  The Veteran was afforded pertinent VA medical examinations, most recently in December 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Substitution

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  

Here, the Veteran died in May 2014.  At the time of his death, the Veteran had perfected his appeal.  In July 2014, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for service connection for the cause of death.  In a July 2014 rating decision, the RO granted the claim for service connection for the cause of death.  Also in July 2014, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.  

Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In correspondence received in May 2017, the appellant's representative indicated that she wished to withdraw the appeals seeking service connection for left shoulder, neck, and right knee disorders as well as for bronchial asthma, based upon substitution.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider the appeals in these matters, and they are dismissed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for Ankle Disabilities 

Prior to his death, the Veteran contended that service connection was warranted for disability of each ankle.  He asserted that he sustained injuries of his ankles while on active duty and had continuous pain in the ankles since that time.  

Review of the Veteran's STRs shows no complaint or manifestation of an injury or disability of the right ankle.  STRs do show that in January 1975, the Veteran twisted his left ankle and fell on his right knee.  In April 1975, he was assessed as having a sprain of the left ankle.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

Following service, the Veteran submitted an initial claim for compensation benefits regarding a low back disability only.  On VA examination in March 1979, his only complaints were related to his low back disability.  VA outpatient treatment records show that the Veteran had complaints of ankle pain in September and October 1987.  Initially, he complained of weakness of both ankles.  It was further remarked that he had had surgery on the left knee six months earlier.  Objectively, there was no swelling in the joints.  The assessment was arthritis.  In October 1987 it was noted that he had been seen one month earlier for arthritic symptoms of the ankles and left knee, which was status post arthroscopy.  He was treated with Advil, which was effective.  The assessment was arthralgia secondary to knee surgery.  The September and October 1987 treatment records do not indicate that X-ray studies were performed.  The Veteran had additional complaints of chronic ankle pain in 2006.  April 2006 X-ray studies of each ankle were negative.  

An examination was conducted by VA in July 2011.  At that time, the Veteran stated that his ankles were irritated while he was in basic training by the boots that he was wearing.  He stated that he now had arthritis in the ankles.  X-ray studies showed minimal degenerative changes of the left ankle and mild degenerative changes in the right.  These were the diagnoses that were given.  The examiner rendered an opinion that the ankle arthritis was less likely as not the result of any event or condition that occurred while the Veteran was in service.  In support of this opinion, the examiner noted that the Veteran's entry and separation examinations from the military did not indicate that there was any permanent ankle condition incurred.  The examiner stated that the Veteran was very vague in his recollections of why, when, or how he might have injured either ankle during service and there was no evidence on examination or in any of the documentation to support a finding of minimal or mild ankle arthritis that is or was ever related to military service.  

The record shows that the Veteran sustained a left ankle sprain while he was on active duty, but there were no further references to an ankle disability following treatment in April 1975.  While the Veteran stated before he died that he had had a chronic ankle disability since his days in service, it is noted that at the time he submitted his initial claim for compensation benefits in 1978, he only mentioned his low back disability.  Moreover, the post-service treatment records fail to provide support for the claims of continuous ankle symptomatology since service.  The Board notes that the record contains VA and private clinical records dating from approximately 1983 showing treatment for other conditions; these records are conspicuously silent for any mention of ankle symptoms until 1987.  While arthritis was mentioned as a possible assessment at that time, X-ray studies were not performed and in 2006, when studies were performed, they were negative.  The Board finds that if the Veteran had, in fact, been suffering from ankle pain since service, he would have mentioned it at some time during the 10 years between his discharge from service and 1987.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  It is further significant that he had no additional documented ankle complaints for almost another 20 years.  Finally, the only medical opinion regarding the etiology of the ankle disorders gives no relationship with service.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral ankle disabilities based on substitution, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from December 2006 to see if the evidence warrants the assignment of different ratings for lumbosacral strain for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbosacral Strain

Service connection for lumbosacral strain was granted by rating decision of the RO dated in October 2011.  The initial 10 percent rating was assigned under the provisions of Code 5237, effective December 2006.  

Prior to his death, the Veteran contended that his low back disability was more disabling than evaluated . He asserted that he received injections to the back in an attempt to alleviate the pain.  The appellant's representative has asserted that the Veteran had neurologic symptoms radiating from the back to the lower extremities, which should provide a basis for a higher evaluation.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis is rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in July 2011.  At that time, the Veteran stated that he took pain medication for his back pain and went to a chiropractor when the pain became too bad.  This seemed to help for several days, but then the pain started to bother him again.  There was no history of urinary incontinence, urgency, frequency, nocturia, or incontinence.  He also had no complaints of leg or foot weakness, falls or unsteadiness.  He did have complaints of decreased motion, stiffness and weakness.  He had constant pain in the low back that was worsened by activity.  On examination of the spine, there was no evidence of kyphosis, lumbar flattening, scoliosis or any form of lordosis.  There was no thoracolumbar spine ankylosis.  There was no evidence of spasm, atrophy, guarding, pain on motion, weakness, or tenderness.  Reflexes were 2+ and equal.  Sensory examination showed abnormality on monofilament testing that was in a stocking distribution similar to that seen with a metabolic disorder, but not similar to that seen with IVDS.  Forward flexion was to 70 degrees, with pain beginning at 70 degrees.  Extension was to 10 degrees, with pain beginning at 10 degrees.  Lateral flexion and rotation were to 20 degrees bilaterally, with pain at 20 degrees in each direction.  There were no additional limitations of ranges of these motions on repetitive use due to pain, fatigue, weakness, or lack of endurance.  There was no crepitation or instability throughout the movements.  X-ray studies showed mild degenerative changes in the lumbar spine.  The diagnoses were mild degenerative arthritis of the lumbar spine; and peripheral neuropathy of both lower extremities, not related to arthritis of the lumbar spine.  

An examination was conducted by VA in December 2012.  At that time, the diagnoses were lumbosacral strain and mild degeneration disease of the lumbar spine.  The range of motion of the lumbar spine was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and rotation to 30 degrees in each direction.  There was no objective evidence of painful motion.  The Veteran was able to perform range of motion after repetitive-use testing without additional limitation. There was no loss of function after repetitive use testing.  There was no evidence of muscle spasm or gait abnormality.  Muscle strength testing, sensory, and reflex examinations were normal.  Straight leg raising tests were negative.  There was no radiculopathy and no evidence of IVDS.  The Veteran did use a cane for ambulation.  The examiner stated that the Veteran's back condition did not impair his ability to perform sedentary and physical aspects of work.  

Throughout this appeal, the Veteran's low back disability has been shown to limit range of motion of forward flexion to no more than 70 degrees, backward extension to 10 degrees, and lateral flexion and rotation to 20 degrees each.  This amount of limitation of motion is noncompensable under the regular criteria for low back ratings, but, as the Veteran was diagnosed with arthritis and has some limitation of motion, the noncompensable limitations demonstrated were sufficient for a 10 percent rating.  The Veteran has not demonstrated such symptoms as limitation of forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm; guarding; abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examination in December 2012 actually showed some improvement in the Veteran's low back symptoms.  Under these circumstances, the Board finds no basis for the assignment of a schedular rating in excess of 10 percent.  

In accordance with the April 2016 JMR, the Board must also consider the possibility for an assignment of a separate compensable rating under one of the "Diseases of the Peripheral Nerves" codes found under 38 C.F.R. § 4.124a.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

Review of the record includes a February 2007 examination report for SSA purposes, which showed that straight leg raising tests were negative and there were not deep tendon reflexes or sensory losses in the arms or legs.  The Veteran had normal strength in the arms and the legs.  A VA treatment record dated in October 2008 shows that the Veteran was seen for low back pain that radiated down his left leg.  He was given steroid injections in the back, which had helped for a while, but that the pain had returned.  The pertinent assessment at that time was low back pain.  As noted, on examination by VA in July 2011, examination showed that the Veteran's reflexes were 2+ and equal with sensory examination showing abnormality on monofilament testing that was in a stocking distribution similar to that seen with a metabolic disorder, but not similar to that seen with IVDS.  The assessment at that time was peripheral neuropathy of both lower extremities, not related to arthritis of the lumbar spine.  

A VA treatment record dated in October 2012 shows that the Veteran was requesting injections for pain in the back.  He stated that the pain went down his legs and hands.  In November 2012 he was advised to come in to get a shot in his back.  On examination by VA in December 2012, however, there was no radiculopathy and no evidence of IVDS.  

The JMR requires that the Board consider the possibility of separate evaluations for peripheral neuropathy of the lower extremities as a result of the service-connected lumbosacral strain.  The record does not, however, demonstrate that the Veteran had neuropathy of either extremity as a result of his service-connected lumbar spine disorder.  In this regard, it is noted that, while there were indications in 2008 of radiation down the left leg, the July 2011 VA examination specifically found that any peripheral neuropathy, which was manifested by sensory abnormalities in a "stocking distribution," there was no indication that this was related to his low back disability.  The examiner specifically found that the sensory impairment was more likely related to a metabolic disorder and not IVDS.  Additionally, while the Veteran stated that he had pain radiating down his legs in October 2012, the December 2012 VA examination specifically found no radiculopathy or evidence of IVDS.  Given these evaluations, the Board finds that separate ratings for peripheral neuropathy that may be related to service-connected lumbosacral strain are not warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Veteran's low back disability has been manifested by arthritis, limitation of motion, and pain, without other symptoms such as weakness, spasm, or guarding of movement.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis, and contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the low back to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the arthritis of the spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER


The claim of service connection for a left shoulder disorder, based upon substitution, is dismissed.  

The claim of service connection for a neck disorder, based upon substitution, is dismissed.  

The claim of service connection for a right knee disorder, based upon substitution, is dismissed.  

The claim of service connection for bronchial asthma, based upon substitution, is dismissed.  

Service connection for a right ankle disorder, based upon substitution, is denied.  

Service connection for a left ankle disorder, based upon substitution, is denied.  

An initial rating in excess of 10 percent for lumbosacral strain, based upon substitution, is denied.  


REMAND

The issue of TDIU was remanded by the Board in August 2015, in pertinent part, so the claim could be readjudicated based upon the increased rating of 60 percent for hepatitis C, effective November 4, 2011.  A supplemental statement of the case (SSOC) was issued in January 2016, which listed the issues as service connection for the disorders which the Board has dismissed herein, as well as the issue of TDIU.  The SSOC, however, did not adjudicate the TDIU issue, only the service connection issues.  Such adjudication must be undertaken prior to further appellate review.

Accordingly, the issue of TDIU is REMANDED to the originating agency for the following action:

After conducting any development or other action deemed appropriate, the claim of TDIU, based upon substitution, should be readjudicated, taking into consideration the increased rating of 60 percent assigned to hepatitis C, effective November 4, 2011.  If the benefit sought on appeal is not granted in full, the appellant and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


